Citation Nr: 1208129	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-23 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hair loss disorder (alopecia) as secondary to service-connected disabilities, including the medications used for treatment thereof. 

2.  Entitlement to an initial compensable evaluation for left knee disability prior to October 4, 2010, and in excess of a 20 percent evaluation since then. 

2.  Entitlement to an initial evaluation in excess of 30 percent for gastrointestinal disability, currently identified as irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and Crohn's disease. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to September 1997 and from April 2003 to December 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection for a gastrointestinal disability and left knee disability.  The Veteran appealed the initial assigned disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Also, in pertinent part of that rating decision, the RO denied service connection for iron deficiency anemia and alopecia. 

During pendency of the appeal, the RO increased the initial evaluation for gastrointestinal disability and left knee disability as reflected above.  The Veteran continued her claims seeking still higher schedular ratings.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

According to records in the claims file, the Veteran previously requested a Travel Board hearing before a Veterans Law Judge at the RO. The Veteran did not appear on the scheduled May 2010 hearing date.  She has not since attempted to reschedule the hearing.  Therefore, the prior hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2011).

The Board remanded the current matters on appeal, as well as the issue of entitlement to service connection for iron deficiency anemia, to the Agency of Original Jurisdiction (AOJ) for additional development, to include new VA examinations in conjunction with the Veteran's claims.  A review of the record reflects that those examinations were conducted in compliance with the Board's remand directives.  

Based on the findings from an October 2010 VA hemic disorders examination, the Appeals Management Center (AMC), in a November 2011 rating decision, granted entitlement to service connection for iron deficiency anemia and assigned a 10 percent evaluation, effective from March 25, 2007.  To date, the Veteran has not appealed that decision.  

A review of the Virtual VA paperless claims processing system reveals that also during the pendency of this appeal, in a March 2011 rating decision, the RO awarded the Veteran entitlement to a total disability rating due to individual unemployability (TDIU), effective from October 7, 2010.  That rating decision reflects that the RO considered evidence contained in an October 2010 VA general medical examinations and VA treatment records between March 2010 and February 2011.  The report and records have not yet been associated with the claims folder, and it appears that a temporary folder was created in conjunction with the TDIU matter and that it is still outstanding.  

The temporary claims folder likely contains information that is relevant to the increased rating issues on appeal.  As such, the increase rating claims are addressed in the REMAND portion below, and they are REMANDED to the RO via the AMC, in Washington, DC. VA will notify the appellant if further action is required.


FINDING OF FACT

When viewed in the light most favorable to the Veteran, the evidence of record likely demonstrates that the Veteran's hair loss (alopecia) is secondary to her service-connected iron deficiency anemia.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for a hair loss disorder, alopecia, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, in view of the Board's favorable decision to grant service connection for the hair loss disorder, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In this case, the Veteran seeks entitlement to service connection for a disorder manifested by hair loss.  She asserts that her hair loss is secondary to her service-connected disabilities, to include as due to prescription medication that she takes for her service-connection disabilities.  The Veteran is currently service-connected for acquired psychiatric disorder, gastrointestinal disorder, iron deficiency anemia, left knee disability, headaches, and internal hemorrhoids.  

The Veteran's service treatment records are silent regarding any treatment or complaints of hair loss, but on her January 2006 application for compensation for disability benefits, the Veteran indicated that she has experienced hair loss problems since 2004.  (There is no material debate or suggestion that she suffered from alopecia during a six-month original period of service several years earlier in 1997.)

Three months after the Veteran's separation from her second period of service in March 2007, she was afforded a general medical VA examination.  The examination report shows the Veteran reported that she first noticed her hair loss problems in 2004, and that they have progressively worsened since then.  Reportedly, her hair came out in clumps with brushing and there were large amounts of hair in her bathroom drain.  She complained about recession of her hairline on the right and left front temporal aspect of her scalp.  The Veteran denied obtaining any medical treatment for her hair loss problems, but she felt that her hair loss was due either to medications she took for service-connected disorder or to the underlying medical conditions themselves.  She denied any other problem involving her scalp.  

On physical examination, the March 2007 VA examiner observed that the hair on the Veteran's scalp was abundant and thick, and it was well attached.  There was evidence of hair line recession located on the right and left front temporal hairline margins.  Her eyebrows and eyelashes were evaluated as normal.  The examiner gave a diagnosis of alopecia based on the bilateral scalp hairline recession, and indicated that this condition was due to the Veteran's iron deficiency anemia.  Specifically, the VA examiner stated that "hair loss is commonly reported in individuals with iron deficiency anemia and other chronic medical conditions."  The March 2007 VA examiner then referred a medical literature citation in support of his medical statement.  

Pursuant to the Board's June 2010 remand directives, the Veteran was afforded a VA hemic disorder examination in September 2010 to obtain an opinion as to the likelihood that the Veteran's alopecia developed secondarily to iron deficiency anemia.  The report of the September 2010 VA examination shows that the VA examiner reviewed the claims folder and noted the Veteran's reported history involving her anemia.  The examination report does not refer to the Veteran's complaints of hair loss, or contain any notation at all with regard to alopecia.  In a November 2010 addendum to the September 2010 VA examination report, however, the VA examiner concluded, without any explanation, that the Veteran's alopecia is not secondary to her iron deficiency anemia. 

At the outset, the Board notes that hair loss was not noted in the Veteran's service treatment records and that she has denied any medical treatment for her hair loss problems.  However, the Veteran asserts that she first noticed that she suffered from hair loss in 2004 and she contends that her hair loss is secondary to her service-connected disabilities.   

The Veteran is competent to report the onset and continuity of her hair loss symptoms and such competent lay statements can be sufficient, in and of themselves, for proving the existence of a chronic disease.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Here, there is no reason to doubt the Veteran's contentions.    

Although it was first observed shortly after the Veteran's separation from service, alopecia is not listed among the chronic diseases that may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67,792-67,793 (Nov. 7, 2002).  Furthermore, there is no indication that the Veteran's alopecia had manifested to a compensable degree at any point during the period under appeal.  

The Board acknowledges that although there may be a questionable basis for service connection on a direct basis, the Veteran's service connection claim is definitely supported on a secondary basis.  

There are three basic requirements for substantiating a claim of secondary service connection: (i) There must be evidence of current disability [i.e., for which service connection is sought]; (ii) there must be disability that is already service-connected; and (iii) there must be competent evidence that the disability that is already service-connected either caused or aggravated the disability for which secondary service-connection is sought.

Here, the Veteran does have a diagnosis of alopecia, and she is currently service-connected for anemia.  The March 2007 VA examiner provided a competent medical statement that indicates a link between the Veteran's alopecia and her service-connected iron deficiency anemia.  Although the March 2007 VA examiner did not specifically opine that the Veteran's alopecia was secondary to her anemia, the examiner stated that hair loss is a common residual affect for individuals with iron deficiency anemia.  This medical statement strongly supports the Veteran's assertion that her hair loss is secondary to her service-connected disability. 

While it does not appear that the March 2007 VA examiner reviewed the claims file, that examiner performed a physical examination and recorded the Veteran's medical history and current complaints.  The United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the March 2007 VA examination report is considered adequate medical evidence and it can be used to make a determination in this case.  38 C.F.R. § 3.159(c)(4). 

The Board has considered whether the negative medical opinion from the September 2010 VA examiner outweighs the positive general opinion from the March 2007 examination report.  The Board finds that it does not.  In the November 2010 addendum, the September 2010 VA examiner stated, without any explanation, that the Veteran's alopecia was not secondary to her service-connected iron deficiency anemia.  The statement was not accompanied by any rationale whatsoever.  The examiner failed to provide any medical statement in support of that medical conclusion, and more specifically, the examiner did not address the medical literature referred to in the March 2007 VA examination report that arrived at a finding that supports an association between hair loss and anemia.  The Board considers the 2010 medical opinion to be inadequate for adjudication purposes.  It contains no rationale or explanation and I lacks any probative value that can be used against the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. at 304 .

The only competent (medical) evidence that adequately addresses that medical question at issue here comes from the March 2007 VA examination report, which shows that hair loss is commonly associated with individuals who suffer from iron deficiency anemia.  When viewed in the light most favorable to the Veteran, the Board finds that the Veteran's hair loss disorder, alopecia, is likely due to her service-connected iron deficiency anemia.  Accordingly, all the requirements for establishing secondary service connection are met, and service connection for a hair loss disorder, identified as alopecia, is warranted on a secondary basis.  See 38 C.F.R. § 3.310. 
ORDER

Service connection for a hair loss disorder, identified as alopecia, is granted, as secondary to service-connected anemia. 


REMAND

As noted in the Introduction, a review of the Virtual VA paperless claims processing system indicates that a temporary claims folder was created at the RO in conjunction with a March 2011 rating decision that awarded TDIU.  It appears that copies of an October 2010 VA general medical examination and copies of VA treatment records between March 2010 and February 2011 were printed and are contained in that temporary claims folder.  

The information contained in the temporary claims folder is likely relevant to the current increased rating issues on appeal.  Since such evidence was in existence at the RO at the time of the most recent Supplemental Statement of the Case (SSOC) in November 2011, and there is no indication that it was reviewed by the Appeals Management Center in conjunction with the issuance of the most recent SSOC, a remand is required so that the Appeals Management Center can consider this evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2010); Bell v. Derwinski, 2 Vet. App. 611(1992). 

Accordingly, the case is REMANDED for the following action:

1.  In accordance with any applicable policies, the temporary folders should be consolidated with the Veteran's claim folder. 

2.  Thereafter, the Appeals Management Center is to readjudicate the issue of whether entitlement to increased ratings for a left knee disability and a gastrointestinal disability are warranted based on all the evidence of record.  In making these determinations, the Appeals Management Center must consider relevant VA treatment records as well as the October 2010 general medical VA examination report.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


